              Case 1:19-cv-06689-JMF Document 51 Filed 05/20/20 Page 1 of 2




JENNY JOHNSON-SARDELLA, ESQUIRE                                                  E-MAIL: JSARDELLA@HTFLAWYERS.COM
(ADMITTED NY, FL AND DC)

                                                            May 19, 2020
Via CM/ECF

The Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Foley Square, Rm. 1105
New York, NY 10007

          Re:        Eberhard Kornotzki v. Tariq Jawad - Case No. 1:19-cv-06689 (JMF) (DCF)

Dear Hon. Judge Furman:

       We are counsel to Plaintiff/Counterclaim Defendant Dr. Eberhard Kornotzki (“Dr.
Kornotzki”) in the above-referenced matter.                On or about May 15, 2020,
Defendant/Counterclaim Plaintiff Tariq Jawad (“Jawad” or “Defendant”) filed a letter motion
(Docket Entry (“D.E.”) 43) requesting permission to file certain documents in redacted form in
connection with Defendant Jawad’s Motion for Leave to Amend (“Motion for Leave”) (D.E. 40).
Dr. Kornotzki respectfully submits this letter pursuant to Your Honor’s Individual Rules and
Practices in Civil Cases 7(C) to “explain[] the need to [ ] redact the document[s]” attached the
accompanying Decalaration of Eric Porter in Support of Defendant’s Motion for Leave
(“Declaration”). See Declaration at Exhibits H and I.

        The undersigned counsel met and conferred with Defendant Jawad’s counsel on May 12,
2020, and the undersigned counsel narrowed the scope of the confidential designation to the
specific language redacted in the documents at Exhibit H and I of the Declaration.1 See
Declaration at Exhibit H and I. “Confidential ‘commercial information’ of a business—
including trade secrets, confidential research, internal business documens and information about
a business’ operations—has been recognized repeatedly as a proper subject for sealing.” See
Fed. R. Civ. P. 26(c)(1)(G); Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 Supp. 3d
485, 511 (S.D.N.Y. 2015) (redactions of “confidential business information,” including “internal
business documents,” “investigative reports,” and “information about [ ] business operations”
held “justified”). A business’ information need not be a “true” trade secret in order to warrant

1
 Exhibit H contains a non-public document from Dr. Kornotzki’s company Bridge Innovation Capital Ltd. regarding
particular products sought by the Company from third-parties. Exhibit I contains a non-public agreement between
Bridge Innovation Capital Ltd. and a third-party consulting client.

                                   www.htflawyers.com | info@htflawyers.com

      2 Alhambra Plaza, Suite 650 – Coral Gables, FL 33134 | Office: (305) 629-1180 | Fax: (305) 629-8099
            Case 1:19-cv-06689-JMF Document 51 Filed 05/20/20 Page 2 of 2


                                                                                Hon. Judge Jesse M. Furman
                                                                                              May 19, 2020
                                                                                                 Page 2 of 2

protection from disclosure under Rule 26(c). See In re Parmalat Sec. Litig., 258 F.R.D. 236, 244
(S.D.N.Y. 2009).

        The redacted portions of Exhibit H and I both contain non-public business information
limited to specific business information and strategies, which “may provide valuable insights
into [both Bridge Innovation Capital Ltd. and its client’s] current business practices that a
competitor would seek to exploit.” See Encycl. Brown Prods., Ltd. v. Home Box Office, Inc., 26
F.Supp.2d 606, 614 (S.D.N.Y. 1998); see also GoSmiLE, Inc. v. Levine, 769 F.Supp/2d 630, 649-
50 (S.D.N.Y. 2011). Dr. Kornotzki seeks to maintain under seal information relating to Bridge
Innovation Capital Ltd.’s proprietary consulting services in relation to the specifc client and that
client’s commercial strategies.

       In light of the foregoing, Dr. Kornotzki respectfully requests that Exhibits H and I remain
redacted as filed at D.E. 42-8 and 42-9. Should Your Honor require any additional information
regarding this matter, please feel free to contact the undersigned. Dr. Kornotzki appreciates the
Court’s attention to this matter.

                                                            Sincerely,

                                                            Jenny Johnson-Sardella
                                                            Jenny Johnson-Sardella
cc:      Eric Porter, Esq.
         (Via CM/ECF)



       The parties' request to file documents in redacted form is temporarily GRANTED. The
       Court will determine whether to maintain the documents in redacted form when deciding
       the underlying motion. The Clerk of Court is directed to terminate ECF No. 43. SO
       ORDERED.




                                                         May 20, 2020




                                     www.htflawyers.com | info@htflawyers.com

      2 Alhambra Plaza, Suite 650 – Coral Gables, FL 33134 | Office: (305) 629-1180 | Fax: (305) 629-8099
